1    Michael Liu Su (SBN 300590)
     michael.liu.su@finnegan.com
2    FINNEGAN, HENDERSON, FARABOW,
      GARRETT & DUNNER, LLP
3    3300 Hillview Avenue
     Palo Alto, California 94304
4    Telephone:     (650) 849-6600
     Facsimile:     (650) 849-6666
5
     Lionel M. Lavenue (pro hac vice to be filed)
6    lionel.lavenue@finnegan.com
     FINNEGAN, HENDERSON, FARABOW,
7      GARRETT & DUNNER, LLP
     1875 Explorer Street, Suite 800
8    Reston, VA 20190-6023
     Telephone:    (571) 203-2750
9    Facsimile:    (571) 203-2777

10   David K. Mroz (pro hac vice to be filed)
     david.mroz@finnegan.com
11   FINNEGAN, HENDERSON, FARABOW,
      GARRETT & DUNNER, LLP
12   901 New York Avenue, N.W.
     Washington, DC 20001-4413
13   Telephone:   (202) 408-4000
     Facsimile:   (202) 408-4400
14
     Attorneys for Amici Curiae Monolithic Power
15   Systems Inc., Engine Advocacy, and
     ACT | The App Association
16

17                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
18                                   SAN JOSE DIVISION

19    APPLE INC., CISCO SYSTEMS, INC.,               Case No. 20-cv-6128-EJD
      GOOGLE LLC, INTEL CORPORATION,
20    EDWARDS LIFESCIENCES                           [PROPOSED] ORDER GRANTING
      CORPORATION, and EDWARDS                       MOTION FOR LEAVE TO FILE BRIEF
21    LIFESCIENCES LLC,                              FOR AMICI CURIAE MONOLITHIC
                                                     POWER SYSTEMS, INC; ENGINE
22                                Plaintiffs,        ADVOCACY; AND ACT | THE APP
                                                     ASSOCIATION IN SUPPORT OF
23           v.                                      PLAINTIFFS’ MOTON FOR SUMMARY
                                                     JUDGMENT
24    ANDREI IANCU, in his official capacity as
      Under Secretary of Commerce for Intellectual
25    Property and Director, United States Patent
      and Trademark Office,
26

27                                 Defendant.

28
                                                                                     [PROPOSED] ORDER
                                                                               CASE NO. 20-CV-6128-EJD
1                                          [PROPOSED] ORDER

2           Upon consideration of the motion of Monolithic Power Systems, Inc.; Engine Advocacy; and

3    ACT | The App Association (collectively “Amici”) for leave to file as amici curiae in support of

4    Plaintiffs’ Motion for Summary Judgment, it is hereby ORDERED that the motion is GRANTED.

5           The Clerk is directed to file movants’ amicus curiae brief on the docket for this matter.

6    IT IS SO ORDERED.

7

8    Dated: December 16 , 2020
            ___________                                    ___________________________________
                                                           Honorable Edward J. Davila
9                                                          United States District Court Judge
10                                                         Northern District of California

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                               [PROPOSED] ORDER
                                                       1                                 CASE NO. 20-CV-6128-EJD
